Case 1:18-cv-10225-MLW Document 355-9 Filed 08/16/19 Page 1 of 3




            EXHIBIT 9
Case 1:18-cv-10225-MLW Document 355-9 Filed 08/16/19 Page 2 of 3
       Case 1:18-cv-10225-MLW Document 355-9 Filed 08/16/19 Page 3 of 3
Notice to Alien of File Custody Review

Name                                                  A Number _
Page 2




                                         PROOF OF SERVICE

(1)      Personal Service (Officer to complete both (a) and (b) below.)

         (a)       I
                          Name ofiCE Officer
                                                                         Q~K?olkkovt
                                                                     Title
                                                                                               oJ/rcy( ,
certify that I served                       _       ___ ________ with a copy of
                                              Name of detainee
this document at _ ____,(i         =--_ _ _ _ _ _ on ta-18'-16 , at !135 \'\(S
                        __--=C_I-+_C-
                                Institution                    Date       Time

         (b)       I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                     Name of Official
_ _ __ __ _ _ _ _ _ _ _ _ , at _________________________ , on
               Title                                       Institution
_ _ _ _ _ _ _ _ with a copy of this document
           Date

                                                      OR

(2)      Service by certified mail, return receipt. (Attach copy of receipt)

                   I                                                                                , certi~
                                Name of ICE Officer                                    Title
that I served                                              and the custodian -----------~
                             Name of detainee                                         Name of Official
with a copy of this document by certified mail at                                              on _ _ __
                                                                   Institution                       Date




Detainee Signature:    ,f.                                      Date:     fib) - \   &- \ g



( ) cc : Attorney of Record or Designated Representative
()Q cc: A-File
